Bigelow, C. J.
Mere lapse of time is not a defence to a libel for divorce. There must be some evidence to show knowledge by the libellant of the breach of the marriage obligations on which the libel is founded; and a failure or omission for an unreasonable period of time to prosecute an action of divorce, in order to defeat the right of a party to a decree dissolving the marriage. 2 Bish. Mar. & Div. (4th ed.) §§ 103-112, 342, and cases cited. In the case at bar there is nothing from which it can be inferred that there has been anything like connivance by . the husband with the wife in her first act of adultery or of assent to or condonation of her breach of conjugal duty. On the contrary the evidence seems to be plenary and uncontradicted that the libellant remained in entire ignorance of the act of adultery alleged as the ground of the libel, until a short period before the commencement of this suit and after he had ceased to cohabit with her in consequence of a new act of adultery committed by her out of the jurisdiction of the courts of this Commonwealth. Divorce granted.